Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application, which is a CIP of Serial Number 17/148129 now US Patent 11,519,068; which is a CIP of Serial Number 16/912077 now US Patent 11,408,073.

Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on 12/09/2022 is acknowledged.  The traversal is on the ground(s) that the examination of all groups is less of a burden on the public to prosecution separately.  This is not found persuasive because the search and prosecution of method and product claims presents a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 17-20 are withdrawn from consideration as being directed to a nonelected invention.

Specification
The disclosure is objected to because of the following informalities listed below.
Appropriate correction is required.
	In paragraph 0001 of the specification, the lineage should be updated to reflect maturation into US Patents.
Allowable Subject Matter
Claims 1-16 are allowed.
With respect to the substrate, it is well known to form a graphene nanoribbon on a highly oriented pyrolytic graphite substrate as noted in Campos-Delgado et al. (2009/0226361).  It is also well known to form a single layer of tungsten disulfide on a graphite substrate as noted in JP 2018-123039.
With respect to dichalcogenide, it is well known to use a transition metal dichalcogenide nanoribbon in layered materials as noted in Davelou et al. (Physical Review B article).  It is also well known to form a dichalcogenide nanoribbon on a graphene foam as noted in Zhamu et al. (2019/0051466).
With respect to the powder, it is well known to use a powder to form a transition metal dichalcogenide as noted in Zhao (WO 2018/022034).  It is also well known to use a powder to form a chalcogenide nanoribbon as noted in Leblanc et al. (2019/0229252).  However, the prior art references fail to teach or suggest the limitations as recited in independent claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,408,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of the oxidizing step is an obvious variation.
 Harutyunyan teaches a method of making an atomic layer nanoribbon, the method comprising: forming a double atomic layer ribbon comprising a first monolayer and a second monolayer on a surface of the first monolayer, wherein the first monolayer and the second monolayer each comprises a transition metal dichalcogenide material; oxidizing at least a portion of the first monolayer to provide an oxidized portion; and removing the oxidized portion to provide an atomic layer nanoribbon comprising the transition metal dichalcogenide material (claim 1) using two or more precursor powders in an inert gas flow (claim 2), which is similar to pending claim 1.  To eliminate the oxidizing step would have been obvious with the consequent loss of its function.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,519,068. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of the oxidizing step is an obvious variation.
 Harutyunyan teaches a method of making an atomic layer nanoribbon, the method comprising: forming a double atomic layer ribbon comprising a first monolayer and a second monolayer on a surface of the first monolayer, wherein forming the double atomic layer ribbon comprises subjecting two or more precursor powders to a moisturized gas flow at a temperature sufficient to deposit the double atomic layer ribbon on a substrate via chemical vapor deposition, and wherein the first monolayer and the second monolayer each comprises a transition metal dichalcogenide material; oxidizing at least a portion of the first monolayer to provide an oxidized portion; and removing the oxidized portion to provide an atomic layer nanoribbon comprising the transition metal dichalcogenide material. (claim 1) using two or more precursor powders (claim 2), which is similar to pending claim 1.  To eliminate the oxidizing step would have been obvious with the consequent loss of its function.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        12/15/2022